DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/3/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 1/20/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 8-15, and 18-23 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  Specifically, Applicant’s arguments filed 1/20/2022 applied to the Ono ’597 reference used to reject at least claim 1 in the rejection under 35 USC 102(a)(1). In the current rejection, Applicant’s amendment filed 1/20/2022 necessitated the incorporation of a reference Sun ‘627 instead of Kim ’771 by providing the specifically recited claimed “forming a gate electrode located at a side of the gate insulating layer far from the base substrate; and performing an ion doping process on the active layer pattern using the gate electrode as a mask under a same ion doping condition, wherein orthographic projections of the first portion, the second portion, and the third portion on the base substrate coincide with an orthographic projection of the active layer pattern on the base substrate; an orthographic projection of the 
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, lines 17-18, the limitation of “the region” should be corrected into “a region”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sun (US 2014/0295627).
Regarding claim 1, Sun discloses, in at least figures 2A-2C, 3, and related text, a method of manufacturing a thin film transistor, comprising: 
forming an active layer pattern (23, [22]) on a base substrate (20, [22]); 
forming a gate insulating layer (24/25, [23]) on the active layer pattern (23, [22]), the gate insulating layer (24/25, [23]) comprising a first portion (portion of 25/24a aligned with 26’, [24], figures), a second portion (portion of 25/24a misaligned with 26’, [24], figures), and a third portion (24b, [24]), the third portion being (24b, [24]) on both sides of the first portion (portion 
forming a gate electrode (26’, [24]) located at a side of the gate insulating layer (24/25, [23]) far from the base substrate (20, [22]); and 
performing an ion doping process ([11], [25]) on the active layer pattern (23, [22]) using the gate electrode (26’, [24]) as a mask under a same ion doping condition ([11], [25], figure 2C), 
wherein orthographic projections of the first portion (portion of 25/24a aligned with 26’, [24], figures), the second portion (portion of 25/24a misaligned with 26’, [24], figures), and the third portion (24b, [24]) on the base substrate (20, [22]) coincide with an orthographic projection of the active layer pattern (23-1/23a-2/23c/23b-2/23b-1, [25]) on the base substrate (20, [22]); 
an orthographic projection of the first portion (portion of 25/24a aligned with 26’, [24], figures) coincides with an orthographic projection of the gate electrode (26’, [24]) on the base substrate (20, [22]); 
wherein the ion doping process ([11], [25]) is performed by controlling an ion implantation dose and an ion implantation depth so that a peak position of the ion implantation dose does not exceed the region (23a-1/23b-1, [25]) of the active layer pattern overlapping the third portion (24b, [24]) (figures).

Sun further discloses, in at least figures 2A-2C, 3, and related text, in the ion doping process, a part of the active layer pattern (23a-1/23b-1, [25]), an orthographic projection of which on the base substrate (20, [22]) coincides with the third portion (24b, [24]), is converted into a source region and a drain region ([25]), and a part of the active layer pattern (23a-2/23b-2, [25]), an orthographic projection of which on the base substrate (20, [22]) coincides with the second portion (portion of 25/24a misaligned with 26’, [24], figures), is converted into a lightly doped drain region ([25]).
Regarding claim 3, Sun discloses the method according to claim 2 as described above.
Sun further discloses, in at least figures 2A-2C, 3, and related text, the source region, the drain region and the lightly doped drain region are formed simultaneously in the ion doping process ([11], [25], figures).
Regarding claim 4, Sun discloses the method according to claim 2 as described above.
Sun further discloses, in at least figures 2A-2C, 3, and related text, in the ion doping process, a part of the active layer pattern (23c, [25]), an orthographic projection of which on the base substrate (20, [22]) coincides with the first portion (portion of 25/24a aligned with 26’, [24], figures), forms a channel region ([25]).
Regarding claim 5, Sun discloses the method according to claim 1 as described above.
Sun further discloses, in at least figures 2A-2C, 3, and related text, forming a gate insulating layer film (24/25, [23]) on the active layer pattern (23, [22]); and 
patterning the gate insulating layer film (24/25, [23]) by a photolithography process ([23]) to form the gate insulating layer comprising the first portion (portion of 25/24a aligned 
Regarding claim 6, Sun discloses the method according to claim 2 as described above.
Sun further discloses, in at least figures 2A-2C, 3, and related text, forming a gate insulating layer film (24/25, [23]) on the active layer pattern (23, [22]); 
forming the gate electrode (26’, [24]) on the gate insulating film (24/25, [23]); and 
using the gate electrode (26’, [24]) as a mask, etching ([24]) the gate insulating film (24/25, [23]) to form the gate insulating layer comprising the first portion (portion of 25/24a aligned with 26’, [24], figures), the second portion (portion of 25/24a misaligned with 26’, [24], figures), and the third portion (24b, [24]).
Regarding claim 7, Sun discloses the method according to claim 6 as described above.
Sun further discloses, in at least figures 2A-2C, 3, and related text, the gate insulating film (24/25, [23]) is etched using the gate electrode (26’, [24]) as the mask under a condition that a photoresist pattern (27, [23]) for forming the gate electrode (26’, [24]) is retained on the gate electrode (26’, [24]). 
Regarding claim 11, Sun discloses the method according to claim 1 as described above.
Sun further discloses, in at least figures 2A-2C, 3, and related text, a thickness of the second portion (portion of 25/24a misaligned with 26’, [24], figures) is less than or equal to a thickness of the first portion (portion of 25/24a aligned with 26’, [24], figures).
Regarding claim 12, Sun discloses the method according to claim 1 as described above.

forming a drain electrode (contact in right 292, [28], figure 3) opposite to the source electrode (contact in left 292, [28], figure 3) and electrically connected to the drain region (230’b-1, [28]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2014/0295627) in view of Ono (US 2006/0113597).
Regarding claim 9, Sun discloses the method according to claim 1 as described above.
Sun does not explicitly disclose the second portion comprises a slope portion inclined from the first portion to the third portion.
Ono teaches, in at least figures 1A-1D and related text, the method comprising the second portion (portion of 1009 over 1024/1025, figures) comprises a slope portion inclined from the first portion (portion of 1009 under 1015, figures) to the third portion (portion of 1009 over 1026, figures), for the purpose of providing reduction in manufacturing costs, and increase in yield, by reducing the number of process steps ([11]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Sun to have the second portion comprising a slope portion inclined from the first portion to the third portion, as taught by Ono, for the purpose of providing reduction in manufacturing costs, and increase in yield, by reducing the number of process steps ([11], Ono).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2014/0295627) in view of Kang (US 2006/0076618).
Regarding claim 10, Sun discloses the method according to claim 1 as described above.
Sun does not explicitly disclose the second portion comprises a stepped portion extending from the first portion to the third portion.
Kang teaches, in at least figures 2A-2C and related text, the method comprising the second portion (portion of 230 over 224, figures) comprises a stepped portion extending from the first portion (portion of 230 under 250a, figures) to the third portion (portion of 230 over 222a, figures), for the purpose of enhancing aperture ratio of the organic electroluminescence display device ([43]).
Sun and Kang are analogous art because they both are directed to method of manufacturing a thin film transistor and one of ordinary skill in the art would have had a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Sun to have the second portion comprising a stepped portion extending from the first portion to the third portion, as taught by Kang, for the purpose of for the purpose of enhancing aperture ratio of the organic electroluminescence display device ([43], Kang).
Allowable Subject Matter
Claims 13-15 and 18-22 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 13 that recite “a slope angle of the second portion immediately adjacent to a side edge of the gate electrode is substantially equal to a slope angle of the side edge of the gate electrode” in combination with other elements of the base claims 13.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 23 that recite “a slope angle of the second portion immediately adjacent to a side edge of the gate electrode is substantially equal to a slope angle of the side edge of the gate electrode” in combination with other elements of the base claims 1 and 23.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TONG-HO KIM/             Primary Examiner, Art Unit 2811